DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/3/2019 and 10/9/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benda et al. [Benda] (US Patent 5,427,733) in view of Buller et al. [Buller] (US PGPub 2018/0186067).

As to claim 1
Benda discloses an apparatus (sintering system; see column 3, line 26 and Fig. 2) for additively manufacturing three-dimensional objects (predetermined shaped part 63, see Fig. 1) by means of successive layerwise selective irradiation and consolidation of layers of a build material which can be consolidated by means of at least one energy beam (output beam 12/focused beam 36, see Fig. 1), wherein an irradiation device 
Though Benda discloses the apparatus calibrating the irradiation device dependent on the detection of the measurement radiation emitted; Benda fails to specifically disclose the apparatus characterized by a calibration element arrangeable or arranged in the process chamber, wherein the calibration element comprises at least one calibration section that is adapted to emit measurement radiation upon irradiation with the or an energy beam.
Buller discloses an apparatus characterized by a calibration element (calibration surface 3210, see Fig. 32) arrangeable or arranged in the process chamber (processing chamber; see paragraph 0255, line 6), wherein the calibration element comprises at least one calibration section (first calibration-mark 3220 and second calibration-mark 3230, see Fig. 32) that is adapted to emit measurement radiation (electromagnetic radiation; see paragraph 0252, line 6) upon irradiation with the or an energy beam (energy beam; see paragraph 0253, line 8) (see paragraphs 0252-0256).
As to claim 2
Buller discloses the apparatus according to claim 1, characterized in that the control unit is adapted to store at least one position of the at least one energy beam in the build plane dependent on the detection of measurement radiation (see paragraph 0382, lines 9-19). As to claim 3
Buller discloses the apparatus according to claim 1, characterized in that the control unit is adapted to assign the detection of measurement radiation to a specific calibration section of the calibration element (see paragraph 0323). As to claim 4
Buller discloses the apparatus according to claim 1, characterized in that the control unit is adapted to correlate the detection of the measurement radiation with the position, in As to claim 5
Benda and Buller disclose the apparatus according to claim 1, characterized in that the control unit is adapted to calibrate a beam guiding unit (scanning mirrors 32,34; see Benda Fig. 1) of the apparatus, wherein dependent on the detection of the measurement radiation the position of the at least one calibration section, in particular the actual position of the at least one energy beam, is stored as nominal position for the position of the at least one calibration section in the build plane (see Benda column 3, lines 36-51). As to claim 6
Buller discloses the apparatus according to claim 1, characterized in that the calibration element comprises at least two, in particular multiple calibration sections (first calibration-mark 3220 and second calibration-mark 3230, see Fig. 32) (see Fig. 32). As to claim 7
Buller discloses the apparatus according to claim 1, characterized in that the multiple calibration sections are arranged on the calibration element in a defined pattern, in As to claim 8
Benda and Buller disclose the apparatus according to claim 1, characterized in that the beam guiding unit is adapted to generate a relative movement between the calibration element and the at least one energy beam (see Benda column 3, lines 36-41). As to claim 9
Buller discloses the apparatus according to claim 1, characterized in that the calibration element (9) is a plate or a stencil (see paragraph 0298, lines 1-10). As to claim 10
Buller discloses the apparatus according to claim 1, characterized in that the at least one calibration section is adapted to emit the measurement radiation passively or actively, in particular via luminescence, preferably fluorescence and/or phosphorescence and/or reflection and/or active emission of radiation (see paragraph 0253, lines 5-9). As to claim 11
Buller discloses the apparatus according to claim 1, characterized in that the irradiation device is adapted to generate at least two energy beams, wherein different or As to claim 12
Benda and Buller disclose the apparatus according to claim 1, characterized in that the beam guiding unit is adapted to scan the at least one energy beam over at least one part of the calibration element, in particular the entire calibration element (see Benda column 3, lines 36-51). As to claim 13
Benda and Buller disclose the apparatus according to claim 1, characterized in that the beam guiding unit is adapted to scan at least two energy beams simultaneously over the at least one part or over different parts of the calibration element (see Benda column 3, lines 36-51). 
As to claim 14
Benda and Buller disclose the apparatus as cited in claim 1; therefore Benda and Buller also disclose the calibration element in which is cited in the rejection of claim 1 above.

As to claim 15
Benda and Buller disclose the apparatus as cited in claim 1; therefore Benda and Buller also disclose the method in which the apparatus of claim 1 performs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115